NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 8 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM A. BOWN,                                No. 16-35573

                Plaintiff-Appellee,             D.C. No. 1:12-cv-00262-BLW

 v.
                                                MEMORANDUM*
BRENT D. REINKE; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                       Argued and Submitted April 12, 2018
                               Seattle, Washington

Before: TASHIMA and GRABER, Circuit Judges, and MIHM,** District Judge.

      Plaintiff William Bown was an inmate at the Idaho Maximum Security

Institution when he suffered a heart attack. Plaintiff filed a 42 U.S.C. § 1983

action alleging deliberate indifference to his medical needs. The district court




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Michael M. Mihm, United States District Judge for the
Central District of Illinois, sitting by designation.
denied Defendants’ motion for summary judgment requesting protection under

qualified immunity.

      1. We have jurisdiction under 28 U.S.C. § 1291. See Mitchell v. Forsyth,

472 U.S. 511, 530 (1985). “On an interlocutory appeal of a denial of qualified

immunity[,] . . . [t]he issue for decision is . . . whether the [defendants] are eligible

for qualified immunity under the [plaintiffs’] version of the disputed facts.”

Wilkins v. City of Oakland, 350 F.3d 949, 952 (9th Cir. 2003).

      2. Prison medical staff must provide competent medical care. Hoptowit v.

Ray, 682 F.2d 1237, 1253 (9th Cir. 1982), overruled on other grounds by Sandin v.

Conner, 515 U.S. 472 (1995). Viewing all disputed facts in the light most

favorable to Plaintiff, he has established a constitutional violation due to a failure

to provide competent medical care.

      3. Defendants were not medical providers but were administrators for the

Idaho Department of Correction and the prison. Supervisors can be individually

liable under § 1983. Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir.

1991). An individual in a position of authority may commit constitutional

violations through his “own culpable action or inaction in the training, supervision,

or control of his subordinates, his acquiescence in the constitutional deprivations of

which the complaint is made, or conduct that showed a reckless or callous




                                            2                                     16-35573
indifference to the rights of others.” Starr v. Baca, 652 F.3d 1202, 1205-06 (9th

Cir. 2011) (internal quotation marks omitted).

      4. We affirm the denial of qualified immunity as to Defendant Rona Seigert.

Seigert’s affidavit states she was responsible for “overseeing [Corizon’s] provision

of medical services at various IDOC facilities.” More specifically, she was tasked

with “review[ing] protocols created by Corizon” and “monitoring [Corizon] for

compliance with NCCHC standards, IDOC policy and procedures.” The policies

and protocols at issue are within the scope of her responsibilities, making her

potentially culpable by her supervision and control of her subordinates. See id.

Therefore, Seigert is not protected by qualified immunity.

      5. We reverse the denial of qualified immunity as to Defendants Brent

Reinke, the Director of the Idaho Department of Correction; Randy Blades, the

Warden of the prison, and Jimmie Crosby, the Deputy Warden. This record

contains no evidence upon which these Defendants could be held liable for any

constitutional violations. Supervisory liability can be found only when a

supervisor “acted, or failed to act, in a manner that was deliberately indifferent to

an inmate’s Eighth Amendment rights.” Id. at 1206-07. The record is devoid of

any evidence that any of these Defendants adopted, enforced, or were aware of the

policies that led to the alleged constitutional violations. Therefore, these

Defendants are protected by qualified immunity. The district court is instructed on


                                           3                                    16-35573
remand to grant these Defendants’ motion for summary judgment and to enter

judgment in their favor.

      AFFIRM as to Defendant Siegert; REVERSED and REMANDED as to

Defendants Reinke, Blades, and Crosby with directions to enter judgment in favor

of said defendants. Each party shall bear his or her own costs on appeal.1




1
  The notice of appeal lists four additional individuals as appellants, but those
individuals were not aggrieved by the district court's order denying summary
judgment and are not entitled to appeal from that order. Bryant v. Tech. Research
Co., 654 F.2d 1337, 1343 (9th Cir. 1981). Accordingly, they are not properly
joined with Siegert, Reinke, Blades, and Crosby on appeal. See Fed. R. App. P.
3(b)(1) ("When two or more parties are entitled to appeal from a district-court
judgment or order, . . . they may file a joint notice of appeal."). We exercise our
discretion to drop the four additional individuals under Federal Rule of Civil
Procedure 21. See Fed. R. Civ. P. 21 ("[O]n its own, the court may at any time, on
just terms, add or drop a party.").


                                         4                                   16-35573